294 S.W.2d 819 (1956)
Dudley Harold BRYANT, Appellant,
v.
The STATE of Texas, Appellee.
No. 28502.
Court of Criminal Appeals of Texas.
October 31, 1956.
Ray Stevens, Houston, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
Appellant was convicted of driving an automobile while his operator's license was suspended, and his punishment assessed at a fine of $25.
The offense is alleged to have occurred on or about the 23rd day of November, 1955.
All the evidence shows that the operator's license which had been issued to appellant expired on February 13, 1954, and had not been suspended prior to its expiration. No renewal of that license is shown to have been issued, nor is it shown that another license had been issued to the appellant.
Of necessity, therefore, at the time of the commission of the alleged offense appellant had no operator's license which might be or was suspended.
Because the evidence fails to support the conviction, the judgment is reversed and the cause is remanded.